UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7567


BRANDON WALLACE,

                Plaintiff - Appellant,

          v.

LEVERN COHEN, individual and official capacity, Warden of
Ridgeland Correctional Inst; JOHN OZMINT, individual and
official capacity, Director of SCDC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:10-cv-02856-CMC)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Wallace, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon     Wallace   appeals   the   district      court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.   § 1983    (2006)    complaint.         We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Wallace

v.   Cohen,    No.   8:10-cv-02856-CMC       (D.S.C.    Oct.    21,    2011).      We

dispense      with   oral    argument    because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2